Exhibit 10.2
CONSENT AND FIRST AMENDMENT TO
SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
THIS CONSENT AND FIRST AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT FACILITY
AGREEMENT (this “Amendment”) is made effective as of the 30th day of September,
2020 (the “Amendment Date”) by and between IEC ELECTRONICS CORP., a corporation
formed under the laws of the State of Delaware (“Borrower”) and MANUFACTURERS
AND TRADERS TRUST COMPANY (“Lender”).
W I T N E S S E T H:
WHEREAS, the parties hereto are parties to a Sixth Amended and Restated Credit
Facility Agreement dated as of June 4, 2020 (as amended, and as the same may be
further amended, modified, supplemented or restated from time to time, the
“Credit Agreement”);
WHEREAS, Borrower has purchased new real estate located in Rochester, New York
(the “Jetview Purchase”);
WHEREAS, Borrower has requested that Lender consent to the Jetview Purchase and
make certain amendments to the Credit Agreement, and the Lender has agreed to
provide such consent and to make certain amendments to the Credit Agreement, all
on the terms and conditions herein set forth.
NOW, THEREFORE, for due consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
    1.    DEFINITIONS. All capitalized terms used herein and not defined shall
have the meaning given such terms in the Credit Agreement.
    2.    CONSENT. The Bank does hereby consent to the Jetview Purchase and to
the use of proceeds of the Revolving Credit Loans therefor; provided, that each
of the conditions set forth in Section 5 of this Amendment shall first have been
satisfied.
3.    AMENDMENTS. Effective as of the date of this Amendment:
    (A)     Section 1.1 of the Credit Agreement is hereby amended by amending
and restating the following definition in its entirety to read as follows:
““Unfinanced Capital Expenditures” means all Capital Expenditures other than
(i) Capital Expenditures financed by the Lender (but excluding for this
definition any Capital Expenditures financed with the proceeds of a Revolving
Credit Loan), (ii) Capital Expenditures financed with Debt (other than the
Loans) permitted under this Agreement or Debt to which the Lender consents in
writing, (iii) any Capital Expenditure to the extent financed with proceeds
received in cash with grants from any Governmental Authority and (iv) the 50
Jetview Purchase.”
4848-9549-4090.4





--------------------------------------------------------------------------------



(B) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition thereto:
““50 Jetview Purchase” means the Borrower’s purchase of the real estate located
at 50 Jetview Drive, Rochester, NY 14624 pursuant to a certain Purchase and Sale
Agreement dated August 28, 2020 by and among Borrower and Rochester Drug
Co-Operative, Inc., and all related transactions, documents and agreements.”
(C)    Section 6.13 of the Credit Agreement is hereby amended by adding the
following as clause (c) thereunder, immediately following clause (b) thereof:
        “(c)    If any material assets (including any real property or
improvements thereto or any interest therein) are acquired by any Credit Party
after the Closing Date (other than assets constituting Collateral under the
Security Agreement that become subject to the Lien under the Security Agreement
upon acquisition thereof), the Borrower will (i) notify the Lender thereof, and,
if requested by the Lender, cause such assets to be subjected to a Lien securing
the Obligations and (ii) take, and cause each applicable Credit Party to take,
such actions as shall be necessary or reasonably requested by the Lender to
grant and perfect such Liens, including actions described in paragraph (c) of
this Section, all at the expense of the Credit Parties.”




4.    Representations and Warranties. Borrower hereby makes the following
representations and warranties to the Lender as of the Amendment Date, each of
which shall survive the effectiveness of this Amendment and continue in effect
as of the Amendment Date so long as any Obligations remain unpaid:
4.1    Authorization. Borrower has full power and authority to borrow under the
Credit Agreement, as amended by this Amendment, and to execute, deliver and
perform this Amendment and any documents delivered in connection with it and all
other related documents and transactions, all of which have been duly authorized
by all proper and necessary corporate action. The execution and delivery of this
Amendment by Borrower will not violate the provisions of, or cause a default
under, Borrower’s Organizational Documents, any law or any agreement to which
Borrower is a party or by which it or its assets are bound.
4.2    Binding Effect. This Amendment has been duly executed and delivered by
Borrower, and the Credit Agreement, as amended by this Amendment, is the legal,
valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms, except to the extent that enforcement of any such
obligations of the Borrower may be limited by bankruptcy, insolvency,
reorganization or similar laws of general application affecting the rights and
remedies of creditors generally.
4.3    Consents; Governmental Approvals. Except as may be specifically
identified in a written agreement to which Borrower and Lender are parties, no
consent, approval or authorization of, or registration, declaration or filing
with, any Governmental Authority or any other Person is required in connection
with the valid execution, delivery or performance of this



--------------------------------------------------------------------------------



Amendment or any other document executed and delivered by Borrower herewith or
in connection with any other transactions contemplated hereby.
4.4    Representations and Warranties. The representations and warranties
contained in the Credit Agreement, as amended by this Amendment, are true on and
as of the Amendment Date with the same force and effect as if made on and as of
the Amendment Date, except for those representations and warranties that by
their terms are made as of a specific date, which representations and warranties
Borrower hereby remakes as of such date.
4.5    No Events of Default. No Default or Event of Default has occurred or is
continuing.
4.6    No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by Borrower or any Credit Party to induce Lender to enter
into this Amendment contains any untrue statement of a material fact or, taken
as a whole with the other Loan Documents, omits to state a material fact
necessary to make the statements herein or therein not misleading in light of
the circumstances in which they were made.
5.    CONDITIONS OF AMENDMENT. The Lender shall have no obligation to execute or
deliver this Amendment until each of the following conditions shall have been
satisfied:
5.1    Authorization. Borrower shall have taken all appropriate corporate action
to authorize, and its directors, if and as required by Borrower’s Organizational
Documents, shall have adopted resolutions authorizing the execution, delivery
and performance of this Amendment and the taking of all other action
contemplated by this Amendment, and Lender shall have been furnished with copies
of all such corporate action, certified by an authorized officer of Borrower as
being true and correct and in full force and effect without amendment on the
Amendment Date, and such other corporate documents as Lender may request.
5.2    Consents. Borrower shall have delivered to Lender any and all consents,
if any, necessary to permit the transactions contemplated by this Amendment.
5.3    Fees. Borrower shall have paid to the Lender all reasonable fees and
disbursements of Lender’s counsel and all reasonable out-of-pocket expenses
incurred by Lender, recording fees, search fees, charges and taxes in connection
with this Amendment and all transactions contemplated hereby or made other
arrangements with respect to such payment as are satisfactory to Lender;
provided, that such payments may, alternatively, be provided post-closing to the
extent consented to by Lender.
5.4    Deliveries. Borrower shall have delivered to Lender, each of the
following documents, duly executed by the Borrower or as specified: (i) this
Amendment, (ii) a copy of the Jetview Purchase documents, and (iii) such
additional documents, consents, authorizations, insurance certificates,
governmental consents and other instruments and agreements as Lender or its
counsel may reasonably require (including for purposes of evidencing and/or
facilitating Borrower’s and Lender’s compliance with all applicable laws and



--------------------------------------------------------------------------------



regulations, including all “know your customer” rules in effect from time to
time pursuant to the Bank Secrecy Act, USA PATRIOT Act and other applicable
laws) and all documents, instruments and other legal matters in connection with
the Loan Documents shall be reasonably satisfactory to Lender and its counsel.
5.5    Representations and Warranties. The representations and warranties set
forth in this Amendment and in the Loan Documents shall be true, correct and
complete on the Amendment Date, except those representations and warranties that
by their terms are made as of a specific date, which representations and
warranties Borrower hereby remakes as of such date.
5.6    No Event of Default. No Event of Default or Default shall have occurred
and be continuing on the Amendment Date.
5.7    No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by or on behalf of Borrower to induce Lender to enter into
this Amendment contains any untrue statement of a material fact or, taken as a
whole with the other Loan Documents, omits to state a material fact necessary to
make the statements herein or therein not misleading in light of the
circumstances in which they were made.
5.8    No Material Adverse Change. As of the Amendment Date, no Material Adverse
Effect shall have occurred with respect to the Borrower and its Subsidiaries
taken as a whole since September 30, 2019, including, without limitation, the
Credit Parties’ ability to meet the projections delivered by the Borrower to the
Lender prior to the Amendment Date.
5.9    No Litigation. As of the Amendment Date, except as set forth on Schedule
4.5 to the Credit Agreement, there shall not be any claim, action, suit,
investigation, litigation, or legal proceeding pending or threatened in any
court or before any arbitrator or governmental authority which relates to the
legality, validity or enforceability of the Credit Agreement (as amended by this
Amendment) or the transactions contemplated hereby or that, if adversely
determined, is not adequately covered by insurance or would have a Material
Adverse Effect on the Borrower or its Subsidiaries.
6.    MISCELLANEOUS.
6.1    Reaffirmation of Security Documents. As of the Amendment Date, Borrower
hereby (a) acknowledges and reaffirms the execution and delivery of the Security
Documents, (b) acknowledges, reaffirms and agrees that the security interests
granted under the Security Documents continue in full force and effect as
security for all indebtedness, obligations and liabilities under the Loan
Documents, as may be amended from time to time, and (c) remakes the
representations and warranties set forth in the Security Documents, except those
representations and warranties that by their terms are made as of a specific
date, which representations and warranties Borrower hereby remakes as of such
date.
6.2    Entire Agreement; Binding Effect. The Credit Agreement, as amended by
this Amendment, represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof. This Amendment
supersedes all prior negotiations and



--------------------------------------------------------------------------------



any course of dealing between the parties with respect to the subject matter
hereof. This Amendment shall be binding upon Borrower and its successors and
assigns, and shall inure to the benefit of, and be enforceable by the Lender and
its successors and assigns. The Credit Agreement, as amended hereby, is in full
force and effect and, as so amended, is hereby ratified and reaffirmed in its
entirety.
6.3    Severability. If any provision of this Amendment shall be determined by a
court to be invalid, such provision shall be deemed modified to conform to the
minimum requirements of applicable law.
6.4    Headings. The section headings inserted in this Amendment are provided
for convenience of reference only and shall not be used in the construction or
interpretation of this Amendment.
6.5    Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts (including those delivered by facsimile or other
electronic means), each of which, when so executed and delivered, shall be an
original, but all such counterparts shall together constitute one and the same
instrument.


[signature page follows]



--------------------------------------------------------------------------------



[Consent and First Amendment to Sixth Amended and Restated Credit Facility
Agreement]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their duly authorized officers as of the day and year first above written.


MANUFACTURERS AND TRADERS TRUST COMPANY
By:    /s/ Michael Pick    
Name:    Michael Pick
Title:    Vice President
IEC ELECTRONICS CORP.
By:    /s/ Thomas L. Barbato        
Name: Thomas L. Barbato
Title:    Chief Financial Officer 

